All questions apparent on this appeal are such as can be considered only when shown by a bill of exceptions, or in connection with a bill of exceptions, showing the evidence or the tendencies of the evidence adduced at the trial.
The record in this cause contains what purports to be a bill of exceptions, but it is not authenticated by the signature of the judge presiding at the trial, as the statute requires (Code 1923, § 6432).
In these circumstances, of which the court takes notice ex mero motu, the so-called bill of exceptions cannot be considered for any purpose. Sharpe v. Hughes et al., 202 Ala. 510,80 So. 798.
It results that the judgment must be affirmed. And it is affirmed.